

117 S2545 IS: Young African Leaders Initiative Act of 2021
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2545IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Van Hollen (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a comprehensive United States Government initiative to build the capacity of young leaders and entrepreneurs in Africa, and for other purposes.1.Short titleThis Act may be cited as the Young African Leaders Initiative Act of 2021 or the YALI Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)the Young African Leaders Initiative, launched in 2010, is a signature effort to invest in the next generation of African leaders;(2)Africa is a continent of strategic importance and it is vital for the United States to support strong and enduring partnerships with the next generation of African leaders; and(3)the United States Government should prioritize investments to build the capacity of emerging young African leaders in sub-Saharan Africa, including through efforts to enhance leadership skills, encourage entrepreneurship, strengthen public administration and the role of civil society, and connect young African leaders continentally and globally across the private, civic, and public sectors.3.Young African Leaders Initiative Program(a)In generalThere is established in the Department of State the Young African Leaders Initiative Program (referred to in this Act as the YALI Program).(b)PurposeThe YALI Program shall seek to build the capacity of young African leaders in sub-Saharan Africa in the areas of business, civic engagement, or public administration, including through efforts—(1)to support young African leaders by offering professional development, training, and networking opportunities, particularly in the areas of leadership, innovation, civic engagement, elections, human rights, entrepreneurship, good governance, and public administration; and(2)to provide increased economic and technical assistance to young African leaders to promote economic growth and strengthen ties between United States and African businesses.(c)FellowshipsThe YALI Program shall award fellowships through the Mandela Washington Fellowship for Young African Leaders Program to young African leaders who—(1)are between 18 and 35 years of age;(2)have demonstrated strong capabilities in entrepreneurship, innovation, public service, and leadership; and (3)have had a positive impact in their communities, organizations, or institutions.(d)Regional leadership centersThe YALI Program shall seek to establish regional leadership centers in sub-Saharan Africa to offer training to young African leaders who—(1)are between 18 and 35 years of age;(2)have demonstrated strong capabilities in entrepreneurship, innovation, public service and leadership; and (3)have had a positive impact in their communities, organizations, or institutions.(e)Activities(1)United States-based activitiesThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall oversee all United States-based activities carried out under the YALI Program, including the participation of Mandela Washington fellows in—(A)a 6-week leadership institute at a United States university or college in business, civic engagement, or public management, including academic sessions, site visits, professional networking opportunities, leadership training, community service, and organized cultural activities; and(B)an annual Mandela Washington Fellowship Summit to provide such fellows the opportunity to meet with United States leaders from the private, public, and nonprofit sectors.(2)Africa-based activitiesThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, should continue to support existing Young African Leaders Initiative programs in sub-Saharan Africa, including—(A)access to continued leadership training and other professional development opportunities for Mandela Washington Fellowship for Young African Leaders alumni upon their return to their home countries, including online courses, technical assistance, and access to funding;(B)training for young African leaders at regional leadership centers established in accordance with subsection (d), and through online and in-person courses offered by such centers; and(C)opportunities for networking and engagement with—(i)other alumni of the Mandela Washington Fellowship for Young African Leaders;(ii)alumni of programs at regional leadership centers established in accordance with subsection (d); and(iii)United States and like-minded diplomatic missions, business leaders, and others, as appropriate.(3)ImplementationThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall seek to partner with the private sector to pursue public-private partnerships, leverage private sector expertise, expand networking opportunities, and identify funding opportunities and fellowship and employment opportunities for participants in the YALI Program.(f)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall submit a plan to the appropriate congressional committees for implementing the YALI Program, which plan shall include— (1)a description of clearly defined program goals, targets, and planned outcomes for each year and for the duration of implementation of the YALI Program;(2)a strategy to monitor and evaluate the YALI Program and progress made toward achieving such goals, targets, and planned outcomes; and(3)a strategy to ensure that the YALI Program is promoting United States foreign policy goals in Africa, including ensuring that the YALI Program is clearly branded and paired with robust public diplomacy efforts.(g)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the following 5 years, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees and publish in a publicly accessible, internet-based form, a report that contains—(1)a description of the progress made toward achieving the goals, targets, and planned outcomes described in subsection (f)(1), including an overview of the implementation of the YALI Program during the previous year and an estimated number of YALI Program beneficiaries during such year;(2)an assessment of how the YALI Program is contributing to and promoting United States-Africa relations, particularly in areas of increased private sector investment, trade promotion, support to civil society, improved public administration, and fostering entrepreneurship and youth empowerment; and(3)recommendations for improvements or changes to the YALI Program and implementation plan, if any, that would improve its effectiveness during subsequent years of implementation of the YALI Program.(h)Defined termIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.(i)SunsetThe YALI Program shall terminate on the date that is 5 years after the date of the enactment of this Act.